DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0190881 A1).
Regarding claim 1, Lee et al. discloses an apparatus of detecting a thermal runaway (Par. [042]) of a battery for an electric vehicle, comprising: a plurality of battery cells (11) connected in series through a high voltage (HV) line (Line connect to T+); a battery module (10) including the plurality of battery cells (11); a plurality of main sensing lines (Connect to every cell 11) electrically connected to the HV line between the plurality of battery cells (11) to measure voltages of respective battery cells (11); and a plurality of auxiliary sensing lines (The lines connect between cells 11, the line connect to negative batter of the first cell is the input of the second one to its positive) respectively connected to an HV line as an input line of the battery module (10) and to an HV line as an output line of the battery module (10) to measure a voltage of the battery module.  
Regarding claim 2, Lee et al. discloses a voltage of all the battery cells (11) is detected by summing voltages of respective battery cells detected through the main sensing line (The limitation is true for any prior art of batteries in series connection including Lee et al.’s since it is a typical way to determine the voltage of batteries); a voltage of the battery module (10) detected through the auxiliary sensing line is detected; and a controller (24) configured to compare the voltage of all the battery cells and the voltage of the battery module (Par. [022]) to determine whether the battery cell is abnormal.  
Regarding claim 3, Lee et al. discloses the controller (24) is configured to determine that all the battery cells of the battery module (10) operate normally when the voltage of all the battery cells and the voltage of the battery modules are the same (Figs. 2-5).  
Regarding claim 4, Lee et al. discloses the controller  (24) is configured to determine whether the battery cell (11) is abnormal by comparing the voltage of the battery module detected through the auxiliary sensing line with a normal module voltage (The data in figures 2-5 including the voltage, pars. [041]-[056]), in response to determining that the voltage of all the battery cells (11) and the voltage of the battery module (10) are different.  
Regarding claim 5, Lee et al. discloses the controller (24) is configured to determine that an abnormality occurs (Figs. 2-5) in the main sensing line in response to determining that the voltage of the battery module (10) detected through the auxiliary sensing line is the same as the normal module voltage (Pars. [041]-[056]).  
Regarding claim 6, Lee et al. discloses the controller (24) is configured to determine that an abnormal situation occurs (Figs. 2-5) in the battery cell (11) in response to determining the voltage (Pars. [041]-[056]) of the battery module (10) detected through the auxiliary sensing line is different by a predetermined voltage or more from the normal module voltage (Note: The “or” reads on alternative exclusive embodiments).
 Regarding claim 9, Lee et al. discloses a method of detecting a thermal runaway of a battery for an electric vehicle, wherein the electric vehicle includes a battery module (10) including a plurality of battery cells (11) connected in series through a high voltage (HV) line (The line connect to T+), comprising: detecting, by a controller (24), voltages of respective battery cells (11) through a plurality of main sensing lines (The lines connect to each cell 11) electrically connected to the HV line; detecting, by the controller (24), a voltage (The data including the voltage, par. [022]) of all the battery cells (11) by summing the voltages of respective battery cells (The limitation is true for any prior art of batteries in series connection, including Lee et al.); detecting, by the controller (24), a voltage of the battery module (10) through a plurality of auxiliary sensing lines (The sensing lines are any arbitrary lines connect to cells 11) electrically connected to the HV line; and determining, by the controller (24), an abnormality (Figs. 2-5) of the battery cell and an abnormality of the main sensing line by comparing the voltage of all the battery cells and the voltage of the battery module (10). 
Regarding claim 10, Lee et al. discloses the steps of determining, by the controller (24), that the battery cell (11) and the main sensing line normally operate in response to determining that the voltage of all the battery cells (11) and the voltage of the battery modules are the same (Figs 2-5).  
Regarding claim 11, Lee et al. discloses in response to determining that the voltage of all the battery cells (11) and the voltage of the battery module (10) are different, comparing the voltage of the battery module (10) detected through the auxiliary sensing line with a normal module voltage (Par. [011]).  
Regarding claim 12, Lee et al. discloses in response to determining that the voltage of the battery module (10) detected through the auxiliary sensing line is the same as the normal module voltage, determining that an abnormality occurs in the main sensing line (Figs. 2-5).  
Regarding claim 13, Lee et al. discloses in response to determining that the voltage of the battery module (10) detected through the auxiliary sensing line is different by a predetermined voltage (Par. [011]) or more from the normal module voltage (Note: The “or” reads on alternative exclusive embodiments), determining that an abnormal situation occurs in the battery cell (Figs. 2-5).  
Regarding claim 15, Lee et al. discloses apparatus of detecting a thermal runaway of a battery for an electric vehicle, comprising: a plurality of main sensing lines (The lines connect to cells 11) electrically connected to a high voltage (HV) line (The line connect to T+) between a plurality of battery cells (11) to measure voltages of the plurality of battery cells (11) connected in series; a plurality of auxiliary sensing lines (The lines connect from element 22 to cells 11) respectively connected to an HV line (Through series connection) as an input line of a battery module and to an HV line as an output line of the battery module (10) to measure a voltage (Par. [011]) of the battery module (10); a battery management system (20) configured to detect voltages of respective battery cells (11) through the main sensing line (The line connect to T+) and detects a voltage (Par. [011]) of the battery module (10) through the auxiliary sensing line (The arbitrary lines connect from element 22 to cells 11); and a controller (24) configured to determine whether the main sensing line is abnormal through the voltages (The voltage included in the data) of respective battery cells (11) and the voltage of the battery module (10), wherein the controller (24) is configured to execute a series of instructions that includes: detecting a voltage of all the battery cells (11) by summing the voltages of respective battery cells (The summing of the voltage is true for any prior art of batteries connect in series); and determining an abnormality (Figs. 2-5) of the battery cell (11) and an abnormality of the main sensing line by comparing the voltage (Par. [011]) of all the battery cells and the voltage of the battery module (10).  
Regarding claim 16, Lee et al. discloses the controller (24) is configured to determine that the battery cell (11) and the main sensing line normally operate in response to determining that the voltage (Par. 11]) of all the battery cells (11) and the voltage of the battery module (10) are the same.  
Regarding claim 17, Lee et al. discloses the controller (24) is configured to: compare, in response to determining that the voltage of all the battery cells (11) and the voltage of the battery module are different (Par. [011]), the voltage of the battery module detected through the auxiliary sensing line with a normal module voltage.  
Regarding claim 18, Lee et al. discloses in response to determining that the voltage of the battery module (10) detected through the auxiliary sensing line is the same as the normal module voltage, the controller (24) is configured to determine that an abnormality occurs in the main sensing line (Figs 2-5).  
Regarding claim 19, in response to determining that the voltage of the battery module (10) detected through the auxiliary sensing line is different by a predetermined voltage or more from the normal module voltage (Note: The “or” reads on alternative exclusive embodiments), the controller (24) is configured to determine that an abnormal situation occurs in the battery cell (11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0190881 A1) in view of Engle et al. (US 2022/0085436 A1).
Regarding claim 7, Lee et al. discloses every subject matter recited in the claim except does not explicitly disclosing a warning part configured to output a notification to an occupant of an abnormality in the main sensing line or an abnormality in the battery cell.  
Regarding claim 8, Lee et al. does not explicitly disclose a warning part configured to output a notification to an occupant of an abnormality in the main sensing line or an abnormality in the battery cell.  
Regarding claim 14, Lee et al. does not explicitly disclose notifying an occupant of an abnormality in the main sensing line or an abnormality in the battery cell.  
Engle et al. discloses thermal runaway detection system for batteries and further discloses a warning part (Pars. [064], [070]-[071]) configured to output a notification (alarming) to an occupant of an abnormality in the main sensing line or an abnormality in the battery cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the art to incorporate the warning part configured to output a notification to an occupant of an abnormality in the main sensing line or an abnormality in the battery cell, as taught by Engle et al. into the system of Lee et al. because such a warning part is typical in detecting thermal runaway of the batteries and involves only routing experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 21, 2022